 Exhibit 10.2
FORM OF CANCELLATION OF DEBT IN EXCHANGE FOR STOCK


This Cancellation of Debt in Exchange for Stock Agreement (the "Agreement") is
entered as of March 5, 2013 by and between _____________ ("Holder") and Vidaroo
Corporation, a Nevada corporation (hereinafter referred to as "Company").
 
WHEREAS, the Company is indebted to the Holder in the aggregate sum of $________
(the "Debt");
 
WHEREAS, the Holder seeks repayment of the Debt and will cancel repayment of
$________ of the Debt in exchange for shares of common stock of the Company, and
the Company is willing to issue shares of common stock in exchange for
cancellation of the Debt;
 
NOW, THEREFORE, in consideration of the mutual conditions and covenants
contained in this Agreement, and for other good and valuable consideration, the
sufficiency and receipt of which is hereby acknowledged, it is hereby
stipulated, consented to and agreed by and among the parties as follows:
 
1. The Company hereby issues to the Holder ____________ shares of the Company's
common stock at a price of $0.0001 per share. Additional terms and conditions of
the issuance of shares shall be as set forth in Exhibit “A” attached hereto and
made a part hereof. In consideration and exchange therefore, _________ of the
Debt and all rights associated with the Debt, including any claim for interest,
held by the Holder are hereby cancelled.
 
2. No commission or other remuneration has been paid or given directly or
indirectly by the Holder for this exchange and cancellation.
 
3. This Agreement and its Exhibit contain the entire agreement and understanding
concerning the subject matter hereof between the parties and supersedes and
replaces all prior negotiations, proposed agreement and agreements, written or
oral. Should any provision of this Agreement be declared or be determined by any
court or tribunal to be illegal or invalid, the validity of the remaining parts,
terms or provisions shall not be affected thereby and said illegal or invalid
part, term or provision shall be severed and deemed not to be part of this
Agreement. This Agreement shall be governed by and construed in accordance with
the laws of the State of Nevada, without regard to principles of conflicts of
laws. Any action brought by either party against the other concerning the
transactions contemplated by this Agreement shall be brought only in the state
or federal courts in the State of Nevada. All parties and the individuals
executing this Agreement and other agreements agree to submit to the
jurisdiction of such courts and waive trial by jury. The prevailing party shall
be entitled to recover from the other party its reasonable attorney's fees and
costs. This Agreement may be executed in counterparts, each of which, when all
parties have executed at least one such counterpart, shall be deemed an
original, with the same force and effect as if all signatures were appended to
one instrument, but all of which together shall constitute one and the same
Agreement.
 
 

  "HOLDER": "COMPANY":

 
 
VIDAROO CORPORATION

 

  By:  
By:
 

 
Name:
Thomas Moreland

 
Title:
Chief Executive Officer

 
 
 
 
1

--------------------------------------------------------------------------------

 
 
EXHIBIT “A”


Subscription Agreement


1.1 Subscription. _____________, the undersigned subscriber (“Purchaser”),
intending to be legally bound, hereby irrevocably subscribes for and agrees to
purchase the number of shares ("Shares") of Vidaroo Corporation, a Nevada
corporation (the "Company"), 8 North Highland Avenue, Winter Garden, Florida
34787, indicated below, on the terms and conditions described herein.
 
1.2 Purchase of Shares. Purchaser understands and acknowledges that the purchase
price for the Shares, which is the conversion price under a Promissory Note
dated May 16, 2012, held by Richard Brock and purchased by Purchaser, shall be
$0.0001 per share. Payment for the Shares subscribed shall be made by conversion
of $500.00 of principal outstanding of such Promissory Note, as follows:
 
_________________________X $0.0001 per Share = $___________ Purchase Price
 
(# of Shares Subscribed)         (Conversion Price)
 
2.1 Acceptance or Rejection. The parties agree and understand that this
agreement may not be revoked by either party once executed.
 
2.2 Closing; Closing Date. The closing (the "Closing") of the purchase and sale
of any of the Shares is the date of acceptance by the Company of Purchaser's
subscription, as evidenced by the Company's execution of this Subscription
Agreement below.
 
3.1 Purchaser Representations and Warranties. Purchaser hereby acknowledges,
represents and warrants as follows:
 
(a) Purchaser is not an affiliate of the Company, does not directly or
indirectly control the Company, nor is it directly or indirectly controlled by
the Company.
(b) Purchaser has full power and authority to enter into this Agreement, the
execution and delivery of this Agreement has been authorized, if applicable, and
this Agreement constitutes a valid and legally binding obligation of Purchaser.
(c) Purchaser acknowledges his understanding that the offering and the sale of
the Shares is intended to be exempt from registration under the Securities Act
of 1933, as amended (the "Securities Act"), by virtue of Section 4(2) of the
Securities Act and the regulations promulgated thereunder.


(d) Purchaser understands that an investment in the Shares is a speculative
investment which involves a high degree of risk and the potential loss of its
entire investment.


(e) The foregoing representations, warranties and agreements shall survive the
Closing.


4.1 Modification. Neither this Agreement nor any provision hereof shall be
modified, discharged or terminated, except by an instrument in writing signed by
the party against whom any waiver, change, discharge or termination is sought.
 
 
2

--------------------------------------------------------------------------------

 
 
4.2 Notices. Any notice, demand or other communication which any party hereto
may be required, or may elect to give to anyone interested hereunder shall be
sufficiently given if (a) deposited, postage prepaid, in a United States mail
letter box, registered or certified mail, return receipt requested, addressed to
such address as may be given herein, (b) delivered personally at such address
(c) or deposited with a recognized overnight courier at such address.
 
4.3 Counterparts. This Agreement may be executed through the use of separate
signature pages or in any number of counterparts, and each of such counterparts
shall, for all purposes, constitute one agreement binding on all parties
.
4.4 Binding Effect. Except as otherwise provided herein, the Agreement shall be
binding upon and inure to the benefit of the parties and their respective heirs,
executors, administrators, successors, legal representatives and assigns.
 
4.5 Entire Agreement. This Agreement and the documents referenced herein contain
the entire agreement of the parties and there are no representations, covenants
or other agreements except as stated or referred to herein and therein.
 
4.6 Assignability. This Agreement is not transferable or assignable by the
undersigned.
 
4.7 Applicable Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Nevada, without giving effect
or regard to conflicts of law principles.
 
4.8 Arbitration. All claims, controversies and disputes between the Subscriber
and the Company shall be settled by binding arbitration before the American
Arbitration Association with the venue for any hearing in respect therewith to
be held in Las Vegas, Nevada.
 
IN WITNESS WHEREOF, the undersigned has executed this Agreement on the 5th day
of March, 2013.
 
Purchaser


 

   By:      Name:      Title:            Address:  


 
ACCEPTED this 5th day of March, 2013.


 

VIDAROO CORPORATION   By:   Thomas Moreland Chief Executive Officer

 
 
 
3
